Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 28, 2015

                                      No. 04-15-00005-CV

                   IN THE ESTATE OF JACK HIROMI IKENAGA SR.,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2011-PC-4330
                       Honorable Polly Jackson Spencer, Judge Presiding


                                         ORDER
       Appellant’s brief was due to be filed with this court on April 27, 2015. This court
granted Appellant’s first motion for extension of time to file her brief until May 27, 2015. On
the due date, Appellant filed a second motion for extension of time to file her brief until June 26,
2015, for a total extension of sixty days.
        Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court not
later than June 26, 2015. See TEX. R. APP. P. 38.6(d).
       NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL
BE GRANTED. If Appellant fails to file her brief as ordered, the court may dismiss this appeal
for want of prosecution. See id. R. 38.8(a)(1), 42.3(b).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court